UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7132


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ERIC RICHARDSON, a/k/a Father,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:09-cr-00288-JKB-28; 1:16-cv-02341-JKB;
1:14-cv-02542-JKB)


Submitted: November 16, 2017                                Decided: November 21, 2017


Before GREGORY, Chief Judge, and TRAXLER and KEENAN, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam opinion.


Eric Richardson, Appellant Pro Se. Michael Clayton Hanlon, Zachary Byrne Stendig,
Assistant United States Attorneys, Traci L. Robinson, OFFICE OF THE UNITED
STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Eric Richardson seeks to appeal the district court’s order denying relief on his 28

U.S.C. § 2255 (2012) and 18 U.S.C. § 3582(c)(2) (2012) motions. The portion of the

order addressing Richardson’s § 2255 motions is not appealable unless a circuit justice or

judge issues a certificate of appealability.        28 U.S.C. § 2253(c)(1)(B) (2012).     A

certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies

relief on the merits, a prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of the constitutional claims is

debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).            When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the motion states a debatable claim of the denial of a

constitutional right. Slack, 529 U.S. at 484-85. We have independently reviewed the

record and conclude that Richardson has not made the requisite showing. Accordingly,

we deny a certificate of appealability and dismiss this part of the appeal.

       We have also reviewed the record regarding Richardson’s § 3582(c)(2) motion

and have found no reversible error.        Accordingly, we affirm as to the denial of

§ 3582(c)(2) relief.   We dispense with oral argument because the facts and legal




                                              2
contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                              AFFIRMED IN PART;
                                                              DISMISSED IN PART




                                         3